Citation Nr: 0331355	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1971.

This matter comes before the Board of Veterans' Appeals on 
appeal from a May 2001 rating decision by the Department of 
Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO), which denied the veteran's claim of entitlement 
to a disability rating in excess of 30 percent for PTSD.  The 
veteran filed a notice of disagreement in September 2001.  In 
January 2002, the RO furnished the veteran a statement of the 
case.  In March 2002, the veteran filed his substantive 
appeal (VA Form 9).


REMAND

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's request to reopen a previously denied claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

With respect to the issue of entitlement to a disability 
rating in excess of 30 percent for PTSD, the Board notes that 
while the RO sent the veteran a letter in December 2001 that 
referred in general to a reopened claim for an increased 
rating, and specifically noted that the veteran had filed a 
claim for PTSD, this letter merely advised the veteran of the 
types of evidence necessary to show that a previously denied 
claim for entitlement to service connection should be 
reopened because new and material evidence has been received 
since the prior denial.  As such, neither the veteran nor his 
representative were provided with any notice of the 
information and medical and/or lay evidence necessary to 
substantiate the veteran's claim for an increased rating, 
i.e., evidence tending to show that the veteran meets the 
criteria for the next higher rating for PTSD).  Hence, there 
is nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Principi, 327 F.3d 13399 (Fed. Cir. 2003).

In his Substantive Appeal to the Board (VA Form 9), received 
in March 2002, the veteran indicated that he desired a 
personal hearing before a Decision Review Office (DRO) in 
connection with his current claim.  While the VA Form 9, as 
pointed out by the RO in a memo to the veteran's 
representative that same month, is not the proper vehicle for 
initiating a request for a local hearing with a DRO the 
veteran's request for a hearing is nevertheless valid and 
remains outstanding.

Additionally, the veteran in a statement received by the 
Board in May 2003 reported that in April 2003 he underwent a 
VA examination relevant to his claim for an increased 
evaluation for his PTSD.  The examination report, as 
requested by the veteran, should be obtained and considered 
in connection with his current appeal.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above this case is REMANDED to the RO for the 
following actions:

1.  With respect to the claim of 
entitlement to a disability rating in 
excess of 30 percent for PTSD, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of the VCAA, to specifically 
include 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

2.  The RO should contact the veteran and 
ask that he identify the source and 
nature of evaluation and treatment 
provided to him for his service-connected 
PTSD since January 2002.  A copy of the 
examination report referred to by the 
veteran in his statement of May 2003 and 
any other records identified by the 
veteran and not currently on file should 
be obtained by the RO and associated with 
the veteran's claims file.  

3.  The RO should contact the veteran in 
writing to determine whether he still 
wants a hearing before a Decision Review 
Officer (DRO) at the local regional 
office, and; if he does, the RO should 
schedule the hearing and properly notify 
him of this hearing.

4.  Thereafter, and after any other 
appropriate development, the RO should 
readjudicate the issue of entitlement to 
a disability rating in excess of 30 
percent for PTSD, in light of all 
pertinent legal authority and the 
evidence of record.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
returning the claim file to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




